SCANNED



                                                                               m
                                                                            CATHY 3.


                             TEXAS COURT OF CRIMINAL APPEALS
                                       Austin, Texas


                                           MANDATE

THE STATE OF TEXAS,

to the 7TH DISTRICT COURT OF SMITH COUNTY - GREETINGS:

        Before our COURT OF CRIMINAL APPEALS, on the MAY 22, 2013, the cause upon an
Application for Writ of Habeas Corpus styled:
                                                JORGE CUEVAS

CCRA No. WR-78,751-02

Tr. Crt. No. 007-0676-07-A

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

"This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being considered,
because it is the Opinion of this Court that the relief prayed for should be Granted, it is ORDERED,
ADJUDGED AND DECREED that an out-of time appeal is GRANTED, in accordance with the Opinion of
this Court, and that this Decision be certified below for Observance."

       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things have it duly recognized, obeyed and executed.


                   WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge
                              of our said COURT OF CRIMINAL APPEALS,
                              with the Seal thereof annexed, at the City of Austin,
                                     on this day Monday, June 17,2013.
                                       iABELjACpSTA, Clerk
                                        fflMll!|liiMW<y Clerk
                                           Deana Williamson